DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 22 February 2021 has been entered.

 Response to Amendment
The amendment filed 22 February 2021 has been entered.  Claims 1, 4, 6, 10, and 17-19 are currently amended.  Claims 5, 16, and 21 are canceled.  Claims 1-4, 6-15, and 17-20 are currently pending. 

Response to Arguments
Applicant's arguments filed 22 February 2021 have been fully considered but they are not persuasive.
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., an intake for outside air) are not recited in the rejected claim(s).  Although the In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
The Applicant argues that the Ellsworth fails to show “an intake of new non-humidified air”.  The Examiner respectfully disagrees.  
First and foremost, the Examiner contends that the Applicant is incorrect in asserting that in Ellsworth, “the recirculation only takes place by adding already used air” (see response, page 10).  Ellsworth explicitly calls the air taken in “incoming unhumidified air 17”, meaning the air is unhumidified and therefore cannot be “already used”.  Furthermore, there does not appear to be a reasonable standard to distinguish between what air is “new” and what air is “already used” in the Applicant’s disclosure. 
Based on the broadest reasonable interpretation of the phrase “new non-humidified air”, the Examiner believes that Ellsworth does, in fact, show that which is claimed.  Without the benefit of a special definition, a person of ordinary skill in the art would understand “new non-humidified air” to be “air which has not passed through the humidifier, or air which has been used or otherwise treated since having passed through the humidifier”.  The Applicant’s argument is based on a more narrow interpretation of the language, and relies on only the first possibility.  However, this is not the broadest reasonable interpretation of the claim language.  The Applicant does not appear to define “new non-humidified air” in such a way that it must mean “outside air”.  Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). 

The Applicant argues that the embodiment of Ellsworth described in Fig. 10 would not solve the problem which Ellsworth describes it as solving. 
The Examiner does not concede to the Applicant’s argument, but rather does not find it to be germane to the combination of the two embodiments of Ellsworth.  The Applicant does not appear to have presented any arguments addressing their reasons for believing the two embodiments of Ellsworth cannot or should not be combined. 

The Applicant’s arguments against McNab, and the heat exchanger provided therein, address newly added limitations which have not been previously examined. 
Applicant’s arguments with respect to claim(s) 1, 17, and all dependent claims have been considered but are moot because the new ground of rejection does not rely on the combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


Claim 18 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 18 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for “Alternatively, an electric heater is employed instead of a heat exchanger with heat exchanger fan for a more compact design” (Para. 22 of published application), does not reasonably provide enablement for any alternative heat source of heat to the heat exchanger, but only for those alternate heat sources which are listed.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make or use the invention commensurate in scope with these claims.  In this case, the claims cannot be phrase in a negative limitation (i.e., “the heat source is not a heat exchanger”), because there are nearly infinite alternative sources of heat, and the Applicant does not have support in the original disclosure for all other heat sources. 

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 6, 8, and all dependent claims are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is indefinite because it fails to clearly distinguish which element(s) of the claim is/are part of the preamble, and which element(s) is/are the body of the claim.  This renders the claim indefinite, as it is unclear which element(s) are attributed to the claimed humidifier and which element(s) are attributed to the claimed humidifier device. 
For the purposes of this examination, it is assumed that the preamble is intended to be the claimed “humidifier for use in an aircraft and comprising”, with the remainder of the claim attributed to the body of the claim.  The Examiner notes that, while this interpretation does result in further instances of indefiniteness, it appears from the Specification that this interpretation is that most closely aligned with the Applicant’s intentions. 
Claim 1 is rendered indefinite by the phrase “humidifier for use in an aircraft and comprising a humidifier device provided with an intake for new non-humidified air, an outlet and a circulation fan”, because it is not clear if the circulation fan is provided to the humidifier or to the humidifier device.  There does not appear to be support in the humidifier in general.  
Claim 1 is rendered indefinite by the phrase “the humidifier being further provided with a recirculation loop connected to the outlet and the intake [of the humidifier device], wherein said recirculation loop minimally includes the humidifier device…”.  It is not clear if, and how, the claimed recirculation loop can be both connected to the outlet and intake of the humidifier device, and also include the entirety of the humidifier device.  
To resolve the 112(b) rejections as applied herein, the Examiner understands the claim to be interpreted as follows: 
A humidifier for use in an aircraft, the humidifier[[and]] comprising 
a humidifier device provided with an intake for new non-humidified air[[,]] and an outlet; and [[a circulation fan, ]]
[[in which]] the humidifier is further provided with a circulation fan and a heat exchanger, 
the humidifier being further provided with a recirculation loop connected to the outlet and the intake, 
wherein said recirculation loop minimally includes [[the humidifier device,]] the heat exchanger and the circulation fan, 
in which a portion of the air that flows through the humidifier device is recirculated air from the outlet back to the intake so as to there be intermixed with the new non-humidified air and forming an air mixture of new non-humidified air and recirculated air, 
wherein the heat exchanger is placed in the recirculation loop and provided with an adjustable heat exchanger fan and in which the air mixture is humidified by the humidifier device [[within the recirculation loop]] prior to reaching the circulation fan.
Claim 6 recites the limitation “the recirculation fan”.  There is insufficient antecedent basis for this limitation in the claim.  For the purposes of this examination, it is assumed that the Applicant intended this claim to be read as “the circulation fan”.  Alternately, the Applicant could have intended this claim to depend from claim 2, which introduces “a recirculation fan”. 
Claim 8 is rejected for the use of the phrase “the outlet fan and a recirculation fan form a common fan”.  It is not clear if the Applicant is intending to claim a new element (a recirculation fan) or not.  If the Applicant is not intending to add a new element, then the claim would be rejected under 35 USC 112(d).  

Claim Rejections - 35 USC § 112(d)
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 2-3 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject 
Claim 2 fails to further limit the subject matter of the claim upon which it depends.  Claim 2 requires that “the circulation fan is a recirculation fan”.  Claim 1, from which claim 2 depends, already requires “said recirculation loop minimally includes… the circulation fan”.  It is not clear what new limitations claim 2 is intended to add to claim 1. 
Claim 3 fails to include all the limitations of the claim upon which it depends.  Claim 3 requires that “the circulation fan is an outlet fan which is connected to the outlet so that a portion of the air mixture should be conveyed to consumers”.  Claim 1, from which claim 3 depends, already requires “said recirculation loop minimally includes… the circulation fan”.  It is not clear how the circulation fan is supposed to be both a part of the recirculation loop and “connected to the outlet so that a portion of the air mixture should be conveyed to consumers”. 
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4, 6-10, and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ellsworth (U.S. Patent No. 5524848) in view of McNab (U.S. Patent No. 4771611) and Kuma et al. (U.S. Patent No. 5775121).

a humidifier device (humidifier 10) provided with an intake for new non-humidified air (air duct 57) and an outlet (see air exiting from 17b towards compartment 50); and 
the humidifier is further provided with a circulation fan (fan 51) and a heat exchanger (air heater 52), 
the humidifier being further provided with a recirculation loop connected to the outlet and the intake (recirculation 17d through recirculation line 53, fan 51, air heater 52, and into humidifier 10), 
wherein said recirculation loop minimally includes the heat source and the circulation fan (see Fig. 8), 
in which a portion of the air that flows through the humidifier device is recirculated air from the outlet back to the intake (portion 17d of the humidified air 17b) so as to there be intermixed with the new non-humidified air (incoming unhumidified air 17) and forming an air mixture of new non-humidified air and recirculated air (Col. 9 ll. 47-49, “Some portion 17d of the humidified air 17b leaving the humidifier 10 passes through the recirculation line 53 and mixes with incoming unhumidified air 17”), 
wherein the heat source is placed in the recirculation loop (see Fig. 8). 
The embodiment of Ellsworth shown in Fig. 8 does not teach that the air mixture is humidified by the humidifier device prior to reaching the circulation fan

It would have been obvious to one skilled in the art at the time of the invention to ensure that the air mixture is humidified by the humidifier device within the recirculation loop prior to reaching the circulation fan by choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success, as there are only two options for arranging the fan relative to the humidifier device (before or after).  Such an arrangement of the fan relative to the humidifier device does not more than yield predictable results which ensure that the airflow through the humidifier device is maintained, since it has been held that the combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.
Ellsworth does not teach that 
the heat source is a heat exchanger; 
wherein the heat exchanger is provided with an adjustable heat exchanger fan. 
Ellsworth does not teach that the heat source is a heat exchanger. 
However, McNab (Fig. 1) teaches a humidifier (see water distributors 8a, 8b, and 9) with a source of heat, wherein the source of heat is a heat exchanger (air-to-air heat exchanger 1).

Ellsworth in view of McNab does not teach that the heat exchanger is provided with an adjustable heat exchanger fan.
Kuma (Fig. 1-3) teaches a heat exchanger (heat exchanger 3), wherein the heat exchanger is provided with an adjustable heat exchanger fan (fan F and fan Fa, Col. 8 ll. 6-8, “flow velocity of the gas flow Aa is increased by increasing both the volume of water sprayed and the output of fan Fa”). 
It would have been obvious to one skilled in the art at the time of the invention to ensure the heat exchanger has an adjustable heat exchanger fan by simple substitution of one known element for another to obtain predictable results as taught by Kuma into the teachings of Ellsworth in view of McNab because it does no more than yield predictable results of providing greater control over the resulting temperature of the airflow exiting the heat exchanger, as it is recognized in Kuma that the speed of airflow through the heat exchanger impacts the qualities (e.g., temperature) of the outgoing air, since it has been held that the combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.



Regarding claim 3, Ellsworth in view of McNab and Kuma teaches the humidifier according to claim 1, wherein the circulation fan is an outlet fan which is connected to the outlet (Ellsworth:  see Fig. 10, fan 90 is placed at the outlet of the humidifier 10) so that a portion of the air mixture should be conveyed to consumers (F1, F2, .....Fn) (Ellsworth:  Col. 1 ll. 9-12, “The present invention relates generally to methods and apparatus for humidifying a compartment, and, more particularly, to humidifying the crew and passenger compartments of a large commercial aircraft”). 

Regarding claim 4, Ellsworth in view of McNab and Kuma teaches the humidifier according to claim 1, further comprising an outlet fan connected to the outlet (Ellsworth:  see Fig. 10, fan 90 is placed at the outlet of the humidifier 10).

Regarding claim 6, Ellsworth in view of McNab and Kuma teaches the humidifier according to claim 1, wherein the heat exchanger (McNab:  air-to-air heat exchanger 1), the heat exchanger fan (McNab:  fan 4), and the circulation fan (Ellsworth:  fan 51) are placed in the recirculation loop for heat exchange (Ellsworth:  see Fig. 8, heater 52 and fan 51 are a part of the recirculation loop, as the recirculated air 17d passes through the heater 52 and fan 51) between ambient air and recirculated air (McNab:  Abstract, “supply air is first passed through the supply air passages of an air-to-air heat exchanger, then over a first refrigerant-to-air heat exchanger, into the space to be air 

Regarding claim 7, Ellsworth in view of McNab and Kuma teaches the humidifier according to claim 4, wherein the outlet fan is placed outside the recirculation loop (Ellsworth:  see Fig. 10, the fan 90 is placed outside a recirculation loop, although it should be noted that this is heavily dependent on how the “recirculation loop” is defined)

Regarding claim 8, Ellsworth in view of McNab and Kuma teaches the humidifier according to claim 3, wherein the outlet fan and a recirculation fan form a common fan (Ellsworth:  see Fig. 8, if the fan 90 of Fig. 10 were incorporated into the arrangement of the humidifier 10 shown in Fig. 8, then the outlet fan would also drive the air through the recirculation loop, and would therefore also be a recirculation fan). 

Regarding claim 9, Ellsworth in view of McNab and Kuma teaches the humidifier according to claim 1, further comprising a duct system connected to the outlet of the humidifier (Ellsworth:  air duct 100).

Regarding claim 10, Ellsworth in view of McNab and Kuma teaches the humidifier according to claim 3, wherein the recirculation loop (Ellsworth:  see Fig. 8) and the heat exchanger (McNab:  air-to-air heat exchanger 1) include a duct system which absorbs heat from its environment (McNab:  Abstract, “supply air is first passed through the supply air passages of an air-to-air heat exchanger, then over a first 

Regarding claim 13, Ellsworth in view of McNab and Kuma teaches the humidifier according to claim 1, further comprising a filter (Ellsworth:  filter 58) placed in the air humidifier either at the entrance of the air humidifier for the filtering of new non-humidified air (Ellsworth:  see Fig. 8) or at the exit of the air humidifier for the filtering of recirculated moist air.

Claims 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ellsworth (U.S. Patent No. 5524848) in view of McNab (U.S. Patent No. 4771611) and Kuma et al. (U.S. Patent No. 5775121) as applied to claim 9 above, and further in view of Schneider et al. (Published U.S. Patent Application No. 20150140914).
Regarding claim 11, Ellsworth in view of McNab and Kuma teaches the humidifier according to claim 9. 
Ellsworth is silent regarding at least one consumer appliance connected to the duct system so that the air mixture can be conveyed locally to at least one consumer or group of consumers. 
However, Schneider (Fig. 1-2) teaches an air distribution system, in which at least one consumer appliance (D1, D2, ....... D) (passenger supply unit (PSU) 30) is connected to the duct system (air supply line 10) so that the air mixture can be conveyed locally to at least one consumer (F1, F2, .....F) or group of consumers (see Fig. 1).


Regarding claim 12, Ellsworth in view of McNab, Kuma, and Schneider teaches the humidifier according to claim 11, in which a local climate appliance (K1, K2, ....... K) (Schneider:  air nozzles 32) is connected to at least one consumer appliance (D1, D2, ……. D) (Schneider:  see Fig. 2). 

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ellsworth (U.S. Patent No. 5524848) in view of McNab (U.S. Patent No. 4771611) and Kuma et al. (U.S. Patent No. 5775121) as applied to claim 1 above, and further in view of Space et al. (Published U.S. Patent Application No. 20080283663).
Regarding claim 14, Ellsworth in view of McNab and Kuma teaches an aircraft comprising a space as well as a pressurized cabin (Ellsworth:  Col. 3 lines 13-14, “The compartment is preferably the crew and passenger compartments of a commercial aircraft”, wherein it is understood that the crew and passenger compartments are the pressurized cabin of the aircraft), wherein a humidifier according to claim 1 is placed in 
Ellsworth is silent regarding the pressurization of the space in which the humidifier is located. 
However, Space (Fig. 1) teaches a humidifier (moisture control device 123 and moisture control device 160) placed in a pressurized space (placed in overhead location 104f and aft tail cone location 104g, respectively) outside of a pressurized cabin (see Fig. 1). 
It would have been obvious to one skilled in the art at the time of the invention to include the separate pressurized space for the placement of the humidifier by combining prior art elements according to known methods to yield predictable results as taught by Space into the teachings of Ellsworth because it does no more than yield predictable results of providing a known space for the humidifier to be located that is at the same, or a similar pressure to, the location to which the air is being delivered, thereby reducing the likelihood of an air leak, since it has been held that the combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ellsworth (U.S. Patent No. 5524848) in view of McNab (U.S. Patent No. 4771611), Kuma et al. (U.S. Patent No. 5775121), and Space et al. (Published U.S. Patent Application No. 20080283663) as applied to claim 14 above, and further in view of Schneider et al. (Published U.S. Patent Application No. 20150140914).

Ellsworth and Space is silent regarding at least one consumer appliance (D1, D2, ....... D) is connected to which at least one local climate appliance (K1, K2, ....... K) is connected, and in which all said appliances are placed in the pressurized cabin.
However, Schneider (Fig. 1-2) teaches an aircraft (Paragraph 1, “The invention relates to an air supply system for passengers in a passenger compartment, for example of an aircraft”) comprising a duct system (air supply line 10) for the distribution of air (Title, “Air Transmission System for Flexible Passenger Supply Units”), the duct system being placed in said pressurized space and that, to the duct system, at least one consumer appliance (D1, D2, ....... D) (passenger supply unit (PSU) 30) is connected to which at least one local climate appliance (K1, K2, ....... K) (air nozzles 32) is connected, and in which all said appliances are placed in the pressurized cabin (see Fig. 1).
It would have been obvious to one skilled in the art at the time of the invention to include the duct system with the consumer appliances and local climate appliances by combining prior art elements according to known methods to yield predictable results as taught by Schneider into the teachings of Ellsworth and Space because it does no more than yield predictable results of providing a means to supply the air to passengers in a .

Claims 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ellsworth (U.S. Patent No. 5524848) in view of Korin (Published U.S. Patent Application No. 20020096312) and Gill (GB 325515).
Regarding claim 17, Ellsworth (Fig. 8) teaches a method for humidifying air in an aircraft (Col. 1 ll. 9-12, “present invention relates generally to methods and apparatus for humidifying a compartment, and, more particularly, to humidifying the crew and passenger compartments of a large commercial aircraft”) comprising the steps of: 
conveying new non-humidified air (incoming unhumidified air 17) to an intake of a humidifier (humidifier 10) wherein the air is humidified to a higher humidity level subsequently (see Fig. 8), as recirculated moist air, 
conveying the recirculated moist air into a recirculation loop for re-transportation to the intake of the contact humidifier pad for a repeat of the humidifying (recirculation 17d through duct 56, fan 51, air heater 52, and into humidifier 10) with new non-humidified air conveyed to the intake (see addition of incoming unhumidifed air 17), 
a portion of the recirculated moist air being diverted from the recirculation loop for further transportation to consumers (F1, F2, ....... F) (see air exiting into compartment 50), 
the recirculation loop comprising the contact humidifier pad and a circulation fan (recirculation 17d through duct 56, fan 51, air heater 52, and into humidifier 10) 
Ellsworth is silent regarding the humidifier being a contact humidifier pad. 
However, Korin teaches that it is known in the art to substitute one type of humidifier for a different type, and that a wet contact humidifier pad is one such known type (Paragraph 32, “It may be any unit that operates on a principle common in the industry such as spray or atomizing, dripping, sprinkler, wet pad…”).
It would have been obvious to one skilled in the art at the time of the invention to include the contact humidifier pad by combining prior art elements according to known methods to yield predictable results as taught by Korin into the teachings of Ellsworth because it does no more than yield predictable results of providing an alternate means of adding humidity to the airflow, since it has been held that the combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.
Ellsworth is silent regarding the recirculated moist air in the recirculation loop being first mixed with non-humidified air and then fed directly to the intake of the contact humidifier fan and humidified, prior to being directed within the recirculation loop to the circulation fan. 
However, Gill (Fig. 1) teaches a method for humidifying air comprising: 
conveying new non-humidified air (fresh air may be admitted to the conditioner through conduit 18) to an intake of a humidifier (conditioner apparatus 5 has plurality of sprays 23) wherein the air is humidified to a higher humidity level 
conveying the recirculated moist air into a recirculation loop for re-transportation to the intake of the humidifier for a repeat of the humidifying (air discharged to conduit 16, through enclosure 1, and recirculated through conduits 12 and 13) with new non-humidified air conveyed to the intake (see Fig. 1, fresh air may be admitted to the conditioner through conduit 18), 
a portion of the recirculated moist air being diverted from the recirculation loop for further transportation to consumers (F1, F2, … Fn) (located in enclosure 1, such as a theatre), 
the recirculation loop comprising the humidifier (conditioner apparatus 5 has plurality of sprays 23) and a circulation fan (fan 15) and in which the recirculated moist air in the recirculation loop is first mixed with non-humidified air (mixing chamber 10 to mix air from conduits 13 and 18) and then fed directly to the intake of the humidifier and humidified (see Fig. 1), prior to being directed within the recirculation loop to the circulation fan (fan 15 at the outlet of the conditioner 5).
It would have been obvious to one skilled in the art at the time of the invention to rearrange the elements of the humidifying loop by combining prior art elements according to known methods to yield predictable results or by choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success as taught by Gill into the teachings of Ellsworth because it does no more than yield predictable results of ensuring that the humidified and non-humidified air is evenly mixed before entering the humidifier, since it has been held that the combination of 

Regarding claim 18, Ellsworth in view of Korin and Gill teaches the method according to claim 17, wherein the recirculated moist air is conveyed through the recirculation loop in which the recirculated moist air is heated by an alternative source of heat to a heat exchanger (Ellsworth:  air heater 52; Gill:  heater 7).

Regarding claim 19, Ellsworth in view of Korin and Gill teaches the method according to claim 17, further comprising the step of heating the portion of the recirculated moist air being diverted from the recirculation loop for further transportation to consumers via a heat exchanger (McNab:  energy exchanger component (2) is an air-to-refrigerant heat exchanger and Col. 9 ll. 35-40, “Heater 28 provides heat input to the supply air under conditions when the refrigerant system has insufficient capacity for example when very low outside air temperatures cause icing up of coil 3. This heating can for example be from electric or steam or hot water or other suitable source”; Gill:  see heater 9 is positioned to provide heat to the air being delivered to consumers).

Regarding claim 20, Ellsworth in view of Korin and Gill teaches the method of claim 17, including regulating the recirculation flow according to the moisture need (Ellsworth:  Col. 9 lines 50-52, “The ratio of recirculation 17d to incoming 17 is controlled by the restrictors 54, 55 in the air ducts 56, 57”, Col. 2 lines 55-67, “There is a long felt, present need for a humidification system for an aircraft that optimally 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH M MAY whose telephone number is (571)272-8255.  The examiner can normally be reached on Mon.-Th. 0830-1730.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve McAllister can be reached on 5712726785.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/ELIZABETH M. MAY/Examiner, Art Unit 3762        

/STEVEN B MCALLISTER/Supervisory Patent Examiner, Art Unit 3762